Title: General Orders, 29 March 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Saturday March 29th 83
                            Parole America.
                            Countersigns Triumphant, Happy.
                        
                        For the day tomorrow Lt Col. Brooks
                        B.Q.M. 2d Massa. Brigade
                        The Hampshire Battalion gives the Guards.
                        The Commander in Chief has the pleasure to lay before the Army an Extract of a Letter he has received since
                            the publication of the orders of yesterday from his Excellency the president of Congress.
                        Philadelphia 23d March 83
                        Sir 9 o’clock p.m.
                        "Your Excellency will give me the utmost credit, when I assure you, that it is with the most unfeigned joy
                            that I congratulate your Excellency and the whole Army on the confirmation of the signing of the definitive treaty of
                            Peace, by all the billegerent powers on the 21st of January. This happy event has just been announced by an express from
                            on board a sloop of war in the river, dispatched by the Count D’Estang and the Marquis de la Fayette from Cadiz, on the
                            14th of February in hopes that she might arrive before those sent from France and Britain.
                        These are not official Dispatches, but as there can be no doubt of the Event, I thought it of the highest
                            consequence to give your Excellency and my fellow Citizens of the Army the earliest Notice of this glorius end of all
                            their Toils and labours.
                        I duly received your Excellencys Letters by the Express, containing the proceedings of the Army which gave
                            Congress and every friend to the Army the highest satisfaction.
                        The commutation of the half pay was passed yesterday by Nine states in Congress which adds greatly to our
                            general joy.
                        For the further gratification of the Gentlemen of the Army a printed paper is left at the Orderly office
                            containing the declaration of His Excellency the Minister of France, in consequence of the orders to the Chevalier Du
                            Quesne.
                        The paymaster General being authorized to settle the recruiting accounts of the Army, the regimental
                            paymasters accounts—the depreciation on the subsistence of the officers from June 1st 1778 and the pay and subsistence of
                            the Army for the years 1780. 1781. & 1782. and having opened an office for that purpose at Mr Bedlows—The
                            regimental Pay masters & other officers concerned will call on him to receive directions concerning the manner of
                            making out the pay rolls and Abstracts.
                        Lieutenant Edward Phelon of the 4th Massachusetts regiment is appointed Aid de Camp to Brigadier General
                            Patterson and is to be respected accordingly—This appointment to take effect from the first day of January last.
                    